DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 04/28/20 and 11/25/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 04/15/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1-3, 5-8, 12-18, 20-21, 23-24 and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 6715619 B2).
With respect to claims 1, 2, 5, 15-17, 20 and 31, Kim et al. (figures 1 and 17-24) disclose a fiber optic apparatus, comprising a rack-mountable chassis (12, figure 1) having first and second mounting brackets (two posts 13, figure 1) on first and second sides of the chassis (12); and two or more frame members (20, 21) mounted to the chassis (12) comprise three or more separate frame members (20s, 21s) mounted to the chassis, wherein each frame member is slidable relative to both the chassis and the other frame members (figure 1 and column 3, line 
Kim et al. substantially disclose all the limitations of the claimed invention except each frame member provides at least forty-eight (48) fiber optic connection locations.
However, each frame member providing at least forty-eight (48) fiber optic connection locations are considered to be obvious to obtaining higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kim to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
With respect to claims 3 and 18, Kim et al. disclose the fiber optic apparatus, wherein the frame members are configured such that the LC adapters (column 7, lines 49-50) are arranged in groups on the frame members, each group having at least four adapter pairs (see figures 17-24 and column 7, lines 40-47).
With respect to claims 6 and 21, Kim et al. (figures 1 and 17-24) substantially disclose all the limitations of the claimed invention except each frame member provides at least forty-eight (48) 11fiber optic connection locations for a total of two hundred and eighty-eight (288) fiber optic connection locations provided on the chassis.
However, each frame member providing at least forty-eight (48) 11fiber optic connection locations for a total of two hundred and eighty-eight (288) fiber optic connection locations In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
With respect to claims 7 and 23, Kim et al. (figures 1 and 17-24) substantially disclose all the limitations of the claimed invention except the frame members are configured such that the LC adapters, when mounted, define front connection ports and the front connection ports are not uniformly spaced as the ports extend along a given frame member.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kim to form the front connection ports not uniformly spaced as the ports extend along a given frame member as claimed, because the dimensions can be varied depending upon the device in a particular application.


With respect to claims 12-13 and 28-29, Kim et al. (figures 1 and 17-24) substantially disclose all the limitations of the claimed invention except the two or more frame members are mounted such that chassis is configured to support at least ninety-six (96) fiber optic connection locations in a one rack unit (1-U) height and the two hundred and eighty-eight (288) fiber optic connection locations provided on the chassis fit within a height of three rack units (3-U).
However, the two or more frame members supporting at least ninety-six (96) fiber optic connection locations in a one rack unit (1-U) height and the two hundred and eighty-eight (288) fiber optic connection locations provided on the chassis fit within a height of three rack units (3-U) are considered to be obvious to obtaining higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kim to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
With respect to claims 14 and 30, Kim et al. disclose the fiber optic apparatus, wherein each of the frame members (20, 21) are removably mounted to the chassis (12, figure 1).

    PNG
    media_image1.png
    719
    450
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    420
    719
    media_image2.png
    Greyscale



Double Patenting

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 16-23 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 10, 19, 26 and 40-41 of U.S. Patent No. 9488796 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber optic apparatus.

Regarding claim 17, see claim 3 of U.S. Patent 9488796 B2.
Regarding claim 18, see claims 3-4 of U.S. Patent 9488796 B2.
Regarding claim 19, see claims 40-41 of U.S. Patent 9488796 B2.
Regarding claim 20, see claims 1, 3 and 6 of U.S. Patent 9488796 B2.
Regarding claims 21 and 29, see claims 19 and 26 of U.S. Patent 9488796 B2.
Regarding claim 22, see claim 10 of U.S. Patent 9488796 B2.
Regarding claim 23, see claim 19 of U.S. Patent 9488796 B2.
Regarding claim 28, see claim 19 of U.S. Patent 9488796 B2.
Regarding claim 30, see claim 7 of U.S. Patent 9488796 B2.
Regarding claim 31, see claims 1, 3 and 6 of U.S. Patent 9488796 B2.
The claims are therefore not patentably distinct.

11.	Claims 16-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 17, 20, 29, 31, 39 and 41 of copending Application No. 16/841233. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber optic apparatus.
Specifically, regarding claim 16, see claims 1 and 4-8 of copending Application No. 16/841233.
Regarding claim 17, see claim 5 of copending Application No. 16/841233.
Regarding claim 18, see claim 5 of copending Application No. 16/841233.
Regarding claim 19, see claim 39 of copending Application No. 16/841233.

Regarding claim 22, see claim 10 of copending Application No. 16/841233.
Regarding claim 23, see claim 41 of copending Application No. 16/841233.
Regarding claim 24, see claim 17 of copending Application No. 16/841233.
Regarding claim 25, see claims 20 and 29 of copending Application No. 16/841233.
Regarding claim 26, see claim 39 of copending Application No. 16/841233.
Regarding claim 27, see claim 31 of copending Application No. 16/841233.
Regarding claims 21, 28 and 29, copending Application No. 16/841233 substantially discloses all the limitations of the claimed invention except the two or more frame members are mounted such that chassis is capable of supporting ninety-six (96) fiber optic connection locations in a one rack unit (1-U) height and the six frame members are configured such that the two hundred and eighty-eight (288) fiber optic connection locations to be provided on the chassis can fit within a height of three rack units (3-U).
However, supporting ninety-six (96) fiber optic connection locations in a one rack unit (1-U) height and two hundred and eighty-eight (288) fiber optic connection locations to be provided on the chassis can fit within a height of three rack units (3-U) are considered to be obvious to obtaining higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Smrha to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Regarding claim 30, see claim 8 of copending Application No. 16/841233.
Regarding claim 31, see claims 3-8 of copending Application No. 16/841233.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
12.	Claims 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the fiber optic apparatus, further comprising a forwardly extending member terminating in a vertical portion positioned in a vertical plane that is forward of a plane occupied by the fiber optic connection locations, wherein the forwardly extending member can be used for cable routing, wherein the forwardly extending member is horizontally aligned with a gap that separates a first group of the LC adapters and a second group of the LC adapters as recited in claim 4; wherein a first bottom access opening is sized and positioned to facilitate access to a first group of fiber optic connection locations defining front ports and a second bottom access opening is sized and positioned to facilitate access to a second group of fiber optic connection locations defining front ports, the first and second group of fiber optic connections being separated by a gap as recited in claim 9 and further comprising a guide member disposed within the chassis, the guide member including at least one engaging 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooke et al. (US 20170131508 A1) disclose a fiber optic equipment that supports independently translatable fiber optic modules and/or fiber optic equipment trays containing one or more fiber optic modules. Arthur et al. (US 20060274515 A1) teach a system of circuit board chassis can be configured to accept different types of circuit boards or modules. In one embodiment, a first chassis is adapted to receive a first type of circuit board, and a second chassis is adapted to fit inside the first chassis in place of at least one of the circuit boards.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883